                Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 1 of 17




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     RUBEN R. IBARRA, JR.,                                CASE NO. C20-5592 BHS
 8
                               Petitioner,                             CR17-5002-BHS-1
 9          v.
                                                          ORDER DENYING PETITIONER’S
10   UNITED STATES OF AMERICA,                            MOTION TO VACATE
                                                          JUDGMENT UNDER 28 U.S.C.
11                             Respondent.                § 2255

12

13          This matter comes before the Court on Petitioner Ruben R. Ibarra, Jr.’s motion to

14   vacate judgment under 28 U.S.C. § 2255. Dkt. 1. The Court has considered the pleadings

15   filed in support of and in opposition to the motion and the remainder of the file and

16   hereby denies the motion for the reasons stated herein.1

17                                       I.   BACKGROUND

18          In May 2017, Ibarra accepted a plea agreement and the Court accepted his plea to

19   Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). United States v.

20

21          1
               Neither party requests an evidentiary hearing in this case. An evidentiary hearing is not
     required when “the files and records of the case conclusively show that the prisoner is entitled to
22   no relief.” 28 U.S.C. § 2255(b).

23
     ORDER - 1
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 2 of 17




 1   Ibarra, No. CR17-5002-BHS, Dkts. 22–24, 26. Ibarra had previously served one year-

 2   plus sentence for a felony conviction. Id., Dkt. 29, ⁋ 27. On September 22, 2017, the

 3   Court sentenced Ibarra to 60 months of incarceration and three years of supervised

 4   release. Id., Dkts. 33–34.

 5          On June 22, 2020, Ibarra filed the instant motion to vacate pursuant to § 2255.

 6   Dkt. 1. Ibarra argues that his conviction must be vacated in light of the Supreme Court’s

 7   decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Id. at 1. On July 13, 2020, the

 8   Court requested an answer from Respondent the United States of America (“the

 9   Government”). Dkt. 2. On August 4, 2020, the Government responded. Dkt. 4. On

10   August 13, 2020, Ibarra replied. Dkt. 5.

11                                      II. DISCUSSION

12          Ibarra was convicted under 18 U.S.C. § 922(g), which prohibits specified

13   categories of persons from possessing firearms. Nine categories of persons are subject to

14   the prohibition, including any person “who has been convicted in any court of, a crime

15   punishable by imprisonment for a term exceeding one year.” 18 U.S.C. § 922(g)(1).

16   Another provision, 18 U.S.C. § 924(a)(2), provides that anyone who knowingly violates

17   this prohibition may be fined or imprisoned for up to ten years. Prior to Rehaif, every

18   federal court of appeals to consider the question, including the Ninth Circuit, had held

19   that the prosecution did not have to prove knowledge of one’s prohibited status. See

20   Rehaif, 139 S.Ct. at 2210 & n.6 (Alito, J., dissenting) (collecting cases).

21          In Rehaif, the Supreme Court held that “knowingly” applied both to the relevant

22   conduct, possessing a firearm, and the relevant status, falling into one of the nine

23
     ORDER - 2
24
              Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 3 of 17




 1   categories—and thus “[t]o convict a defendant, the Government therefore must show that

 2   the defendant knew he possessed a firearm and also that he knew he had the relevant

 3   status when he possessed it.” Id. at 2194 (majority opinion). Ibarra entered his guilty plea

 4   two years before Rehaif, so the Court accepted his plea without advising him that

 5   knowledge of his status was an element of his offense. Ibarra argues his plea was

 6   therefore not knowingly and intelligently made, in violation of the Due Process Clause

 7   and Fed. R. Crim. P. 11(b)(1)(G). Dkt. 1 at 5.

 8          The Government identifies three procedural bars which are potentially applicable

 9   to Ibarra’s § 2255 petition: (1) that Ibarra’s petition is untimely, (2) that Ibarra

10   procedurally defaulted the instant claim, and (3) that Ibarra waived his right to

11   collaterally attack his sentence. See Dkt. 4 at 2–3.

12          Regarding timeliness, a § 2255 motion is timely if filed within one year from “the

13   date on which the right asserted was initially recognized by the Supreme Court, if that

14   right has been newly recognized by the Supreme Court and made retroactively applicable

15   to cases on collateral review.” 28 U.S.C. § 2255(f)(3). The Government agrees with

16   Ibarra that Rehaif applies retroactively on collateral review and concedes that Ibarra’s

17   petition is timely filed. Dkt. 4 at 3 & n.3 (citing, among others, Welch v. United States,

18   136 S. Ct. 1257, 1264–66 (2016); United States v. Valdez, 195 F.3d 544, 546–47 (9th Cir.

19   1999), overruled on other grounds by Dodd v. United States, 545 U.S. 353 (2005)).

20          Regarding procedural default, the Government contends that Ibarra procedurally

21   defaulted his claim because he never sought to withdraw his guilty plea on the instant

22   basis, and he did not appeal. Dkt. 4 at 5. “Where a defendant has procedurally defaulted a

23
     ORDER - 3
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 4 of 17




 1   claim by failing to raise it on direct review, the claim may be raised in habeas only if the

 2   defendant can first demonstrate either ‘cause’ and actual ‘prejudice’ or that he is ‘actually

 3   innocent.’” United States v. Braswell, 501 F.3d 1147, 1149 (9th Cir. 2007) (quoting

 4   Bousley v. United States, 523 U.S. 614, 622 (1998)) (internal quotation omitted). Ibarra

 5   argues that he can show cause and prejudice for any procedural default. Dkt. 5 at 3.

 6          Regarding waiver, Ibarra waived “[a]ny right to bring a collateral attack against

 7   the conviction and sentence . . . except as it may relate to the effectiveness of legal

 8   representation.” No. CR17-5002-BHS-1, Dkt. 22 at 9. However, as the Government

 9   explains, “whether this waiver is enforceable turns on whether Ibarra has shown that his

10   guilty plea was defective.” Dkt. 4 at 2 n.2 (citing United States v. Lo, 839 F.3d 777, 784

11   (9th Cir. 2016)).

12          Therefore, the Court first considers whether Ibarra can show cause and prejudice

13   for his procedural default.

14   A.     Cause

15          “[A] claim that ‘is so novel that its legal basis is not reasonably available to

16   counsel’ may constitute cause for procedural default.” Bousley, 523 U.S. at 622 (quoting

17   Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed, the Supreme Court identified three ways to

18   show novelty. 468 U.S. at 17. “First, a decision of this Court may explicitly overrule one

19   of our precedents.” Id. (citing United States v. Johnson, 457 U.S. 537, 551 (1982)).

20   “Second, a decision may ‘overtur[n] a longstanding and widespread practice to which this

21   Court has not spoken, but which a near-unanimous body of lower court authority has

22   expressly approved.” Id. (quoting Johnson, 457 U.S. at 551). “And, finally, a decision

23
     ORDER - 4
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 5 of 17




 1   may ‘disapprov[e] a practice this Court arguably has sanctioned in prior cases.’” Id.

 2   (quoting Johnson, 457 U.S. at 551). The Supreme Court went on to explain “[b]y

 3   definition, when a case falling into one of the first two categories is given retroactive

 4   application, there will almost certainly be no reasonable basis upon which an attorney

 5   previously could have urged a state court to adopt the position this Court has ultimately

 6   adopted.” Id.

 7          However, in Bousley, the Supreme Court explained that a claim is not novel if “at

 8   the time of petitioner’s plea, the Federal Reporters were replete with cases involving

 9   challenges” on an identical theory. Bousley, 523 U.S. at 623. Moreover, it elaborated that

10   “‘futility cannot constitute cause if it means simply that a claim was unacceptable to that

11   particular court at that particular time.’” Id. at 623 (quoting Engle v. Isaac, 456 U.S. 107,

12   130 n.35 (1982)).

13          Some courts have concluded Bousley renders unavailable the second Reed basis

14   for novelty. Brian R. Means, Federal Habeas Manual § 9B:60 (May 2020) (citing, among

15   others, McCoy v. United States, 266 F.3d 1245, 1258–59 (11th Cir. 2001); United States

16   v. Moss, 252 F.3d 993, 1002–03 (8th Cir. 2001)). In McCoy, the Eleventh Circuit

17   reasoned that if every circuit to address the claim had rejected it, that simply

18   demonstrates futility which cannot constitute cause under Bousley—it is immaterial that

19   defense counsel would have to file “kitchen sink” briefs to avoid procedural bars. McCoy,

20   266 F.3d at 1258–59. In Moss, the Eighth Circuit discussed what might show a

21   “longstanding” practice among lower courts, reasoning that even if the second Reed basis

22   for novelty remains valid, it “appears inapplicable when the issue has been settled for

23
     ORDER - 5
24
                Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 6 of 17




 1   what is only a mere moment in the time line of lower federal court jurisprudence.” Moss,

 2   252 F.3d at 1002–03. Specifically, in 2001, the Eighth Circuit concluded that the concept

 3   at issue “was only conclusively established among the circuit courts in the early 1990s,

 4   and we respectfully disagree with the dissent’s assertion that the lower courts’ treatment

 5   of the issue constitutes a ‘longstanding’ practice.” Id. at 1003.

 6             Ibarra argues that the Court should apply the second Reed basis for novelty in this

 7   case. Dkt. 5 at 3. He emphasizes that in Bousley, the Supreme Court was considering

 8   failure to appeal on an issue that was the subject of a circuit split, a context

 9   distinguishable from the circuits’ near-unanimity prior to Rehaif. Id. at 4–5 (citing

10   Bousley, 523 U.S. at 632; Bailey v. United States, 516 U.S. 137, 142 (1995)). Ibarra is

11   correct that, prior to Rehaif, an unbroken string of federal appeals courts had concluded

12   that knowledge of one’s prohibited status was not a required element of a § 922(g)

13   conviction. The dissent in Reihaf characterized the decision as “casually overturn[ing] the

14   long-established interpretation of an important criminal statute, 18 U.S.C. § 922(g) . . .

15   used in thousands of cases for more than 30 years.” 139 S. Ct. at 2201 (Alito, J.,

16   dissenting). Every Court of Appeals to address the question had agreed, and only the

17   Second and Sixth Circuits had not spoken to the issue. Id. at 2210 & n.6 (collecting

18   cases).

19             Courts in this District have disagreed about whether to find cause in challenges to

20   convictions under Rehaif. In Moore v. United States, the Court found the petitioner had

21   not shown cause, reasoning that at the time of sentencing and foregone appeal, there were

22   “plenty of cases where this issue was being raised,” citing United States v. Jackson, 120

23
     ORDER - 6
24
                Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 7 of 17




 1   F.3d 1226, 1229 (11th Cir. 1997); United States v. Langley, 62 F.3d 602, 604 (4th Cir.

 2   1995) (en banc); United States v. Smith, 940 F.2d 710, 713 (1st Cir. 1991). Moore, No.

 3   20-5115-RBL, Dkt. 8 at 5–6 (W.D. Wash. July 14, 2020). The relevant plea and

 4   sentencing in Moore occurred in in 2007. United States v. Moore, No. 06-5419-RBL-1,

 5   Dkts. 17, 18, 24.

 6             In Mujahidh v. United States, the Court noted that the petitioner made “no serious

 7   effort to establish ‘cause,’” and reasoned that “the issue was litigated in federal courts

 8   across jurisdictions for many years prior to [the petitioner’s] indictment and guilty plea.”

 9   Mujahidh, No. 19-1852-JLR, 2020 WL 1330750, at *2–3 (W.D. Wash. Mar. 23, 2020)

10   (citing, among others, United States v. Butler, 637 F.3d 519, 524 (5th Cir. 2011)

11   (collecting cases)). The petitioner in Mujahidh pled guilty in 2011 and was sentenced in

12   2013. Mujahidh v. United States, No. 19-1852 JLR, Dkt. 5 at 2. Ibarra argues that Moore

13   and Mujahidh are not persuasive because both petitioners were pro se and no party

14   alerted the Court to the “near-unanimous body of lower-court authority” criterion. Ibarra

15   is correct that neither the petitioner in Moore nor the petitioner in Mujahidh raised this

16   criterion. See Moore, No. 20-5115-RBL, Dkts. 1, 6; Mujahidh, No. 19-1852-JLR, Dkts.

17   1, 1-1.

18             In Saephanh v. United States, the Court found the petitioner had established cause.

19   Saephanh, No. 20-0951-JCC (W.D. Wash. Sept. 28, 2020), Dkt. 8 at 3. The Court

20   reasoned that “Bousely defines futility as something more than being unacceptable to

21   ‘that particular court at that particular time;’” rather, the relief “must be unavailable in

22   any circuit.” Id. (quoting Bousley, 523 U.S. at 623). Because none of the circuits held that

23
     ORDER - 7
24
              Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 8 of 17




 1   knowledge was a required element of a § 922(g)(1) claim at the time of the petitioner’s

 2   plea, the Court reasoned that the petitioner had shown cause for procedural default of his

 3   Rehaif claim. Id. (citing Rehaif, 139 S. Ct. at 2201 (Alito, J., dissenting)). The petitioner

 4   in Saephanh pled guilty and was sentenced in 2016. United States v. Saephanh, No. 16-

 5   0091-JCC-1, Dkts. 20, 24, 29.

 6          As noted, Ibarra pled guilty in May 2017 and was sentenced on September 22,

 7   2017. No. CR17-5002-BHS, Dkts. 22–24, 26, 33–34. The Supreme Court granted

 8   certiorari in Rehaif on January 11, 2019. Rehaif v. United States, 139 S. Ct. 914 (2019).

 9   Considering the dissent in Rehaif’s characterization of the state of the law as well-settled

10   and that Ibarra’s plea and sentencing dates are somewhat later than the petitioners’ in

11   Moore and Mujahidh and similar to the plea and sentencing dates in Saephanh, the Court

12   assumes without deciding that Ibarra can show cause.

13   B.     Prejudice and Structural Error

14          Ibarra argues that the impact of the Rehaif error both (1) satisfies the actual

15   prejudice standard and (2) represents structural error excusing him from the obligation to

16   show prejudice.

17          1.     Prejudice

18          The Ninth Circuit reviews Rehaif error at trial on § 922(g)(1) charges under the

19   plain error standard. See, e.g., United States v. Benamor, 937 F.3d 1182 (9th Cir. 2019);

20   United States v. Johnson, 979 F.3d 632 (9th Cir. 2020). Plain error requires showing “(1)

21   there was an error, (2) the error is clear or obvious, (3) the error affected [the defendant’s]

22   substantial rights, and (4) the error seriously affected the fairness, integrity, or public

23
     ORDER - 8
24
              Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 9 of 17




 1   reputation of judicial proceedings.” Johnson, 979 F.3d at 636 (citing Benamor, 937 F.3d

 2   at 1188). As the instant case is a collateral attack, the standard is “significantly higher”

 3   than plain error—the petitioner must show “cause and actual prejudice.” United States v.

 4   Frady, 456 U.S. 152, 167 (1982).

 5          The Government argues that Ibarra cannot show plain error, let alone actual

 6   prejudice. Dkt. 4 at 7. Ibarra counters that because he pled guilty, if the record does not

 7   show he was “told of the information necessary to secure an intelligent plea,” it is

 8   immaterial that the record contains evidence of his knowledge of prohibited status. Dkt. 5

 9   at 6 (emphasis in original) (citing Henderson v. Morgan, 426 U.S. 637 (1976)). In other

10   words, he contends that the analysis in cases which went to trial and were reviewed for

11   plain error should not control “because those cases do not assert an unintelligent and

12   involuntary plea.” Id. at 6. As noted, Ibarra previously served a year-plus sentence for a

13   felony conviction. No. CR17-5002BHS, Dkt. 29, ⁋ 27. He argues the Rehaif error

14   deprived him of “any incentive to develop defense arguments on his mental state at the

15   time of the firearms possession.” Dkt. 5 at 6. Considering Henderson and the Ninth

16   Circuit’s disposition of allegations of Rehaif error at trial and in guilty plea cases, the

17   Court agrees with the Government that Ibarra cannot show actual prejudice.

18          In Henderson, the defendant was not informed of the elements of a second-degree

19   murder charge and testified that he would not have pled guilty had he been aware of the

20   element of intent to cause death. 426 U.S. at 643–44. The Supreme Court held that even

21   assuming overwhelming evidence of guilt and competent counsel who would have

22   advised a guilty plea, a plea cannot be “voluntary in a constitutional sense” as an

23
     ORDER - 9
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 10 of 17




 1   intelligent admission “unless the defendant received ‘real notice of the true nature of the

 2   charge against him, the first and most universally recognized requirement of due

 3   process.’” Id. at 644–45 (quoting Smith v. O’Grady, 312 U.S. 329, 334 (1941)). As the

 4   defendant had “unusually low mental capacity” it was not clear “that the error was

 5   harmless beyond a reasonable doubt.” Id. at 647.

 6          Reviewing Rehaif error at trial for plain error on appeal, the Ninth Circuit has

 7   concluded that there was no probability the outcome of the proceeding would have been

 8   different where the defendant had a prior felon-in-possession conviction, thus proving

 9   “beyond a reasonable doubt that Defendant had the knowledge required by Rehaif and

10   that any error in not instructing the jury to make such a finding did not affect Defendant’s

11   substantial rights or the fairness, integrity, or public reputation of the trial.” Benamor,

12   937 F.3d at 1189 (citing Molina-Martinez v. United States, 136 S.Ct. 1338, 1342 (2016));

13   see also Johnson, 979 F.3d at 637–39 (defendant who had served multiple year-plus

14   prison terms “c[ould not] plausibly argue that a jury . . . would find that he was unaware

15   of his status as someone previously convicted of an offense punishable by more than a

16   year in prison.”).

17          Similarly, the Ninth Circuit has held in three unpublished dispositions reviewing

18   guilty pleas with Rehaif error that considering record evidence of knowledge of

19   prohibited status, the petitioners failed to show a reasonable probability that they would

20   have continued to plead not guilty without the alleged error or failed to show effect on the

21   fairness or integrity of the proceedings. United States v. Valencia-Barragan, 819 F.

22   App’x 508, 511 (9th Cir. 2020) (failure to show reasonable probability would have gone

23
     ORDER - 10
24
                Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 11 of 17




 1   to trial but for the error, and the record showed knowledge of domestic violence

 2   conviction through participation in treatment program); United States v. Espinoza, 816 F.

 3   App’x 82, 84 (9th Cir. 2020) (failure to show evidence defendant would have gone to

 4   trial but for the error); United States v. Johnson, No. 18-10016, 2020 WL 6305981, at *2

 5   (9th Cir. Oct. 28, 2020) (failure to show effect on fairness or integrity of proceedings).2

 6   The Ninth Circuit recently addressed an argument similar to Ibarra’s in a § 922(g)(1) plea

 7   case on remand from the Supreme Court in light of Rehaif—that the defendant was

 8   prevented from presenting a complete defense and likely would not have pled guilty if he

 9   had been aware of the missing element. Johnson, 2020 WL 6305981, at *1–2. The record

10   included a state court plea agreement with the defendant’s initials next to the statement

11   that he had been convicted of a felony and could not possess a firearm. Id. The Circuit

12   acknowledged that a plea is constitutionally invalid when a defendant’s right to be

13   informed of the essential elements of the charges against him is violated. Id. (citing

14   Bousley, 523 U.S. at 618–19). It found failure to instruct on the Rehaif element during the

15   plea colloquy was error, the error was plain, and the defendant’s substantial rights were

16   affected. Id.

17          However, the defendant was not entitled to relief because he “d[id] not show how

18   the fairness, integrity, or public reputation of judicial proceedings would be adversely

19

20          2
               As the Court noted in Moore, at least three circuit courts have reached the same
     conclusion in published opinions considering plea cases on appeal. No. 20-5115-RBL, Dkt. 8 at
21   9 (citing United States v. Williams, 946 F.3d 968, 973–75 (7th Cir. 2020); United States v.
     Green, 946 F.3d 433, 442 n.4 (8th Cir. 2019); United States v. Burghardt, 939 F.3d 397, 403–05
22   (1st Cir. 2019)).

23
     ORDER - 11
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 12 of 17




 1   affected by affirming his conviction.” Id. at *3. Though this decision is unpublished, it is

 2   persuasive.

 3          Ibarra’s argument that he was deprived of the opportunity to develop arguments on

 4   his mental state does not show how that the fairness, integrity, or public reputation of

 5   judicial proceedings would be affected if his conviction was affirmed. See id. at *2–3; see

 6   also Moore, No. 20-5115-RBL, Dkt. 8 at 7–8; Saephanh, No. 20-951, Dkt. 8 at 3–4. But

 7   see Nair v. United States, No. C19-1751JLR, 2020 WL 1515627, at *3–5 (W.D. Wash.

 8   Mar. 30, 2020) (procedural default excused by actual innocence; Henderson’s

 9   requirement to inform on each element dispositive on merits). This is particularly true

10   where there is no indication that an evidentiary basis exists for his potential mental state

11   arguments (which would be arguably available at this level of generality in every

12   §922(g)(1) Rehaif claim) and no claim that his plea would have changed. As the Ninth

13   Circuit reasoned that the constitutional error was insufficient for plain error in a plea case

14   on appeal, the Court is not persuaded that it would find the same error can satisfy the

15   higher actual prejudice standard in this plea case on collateral attack.

16          2.     Structural Error

17          A structural error is one “entitling the defendant to automatic reversal without any

18   inquiry into prejudice.” Weaver v. Massachusetts, 137 S. Ct. 1899, 1980 (2017). In

19   United States v. Dominguez Benitez, the Supreme Court explained that “[i]t is only for

20   certain structural errors undermining the fairness of a criminal proceeding as a whole that

21   even preserved error requires reversal without regard to the mistake’s effect on the

22   proceedings.” 542 U.S. 74, 81 (2004) (citing Arizona v. Fulminante, 499 U.S. 279, 309–

23
     ORDER - 12
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 13 of 17




 1   10 (1991)). “Otherwise, relief for error is tied in some way to prejudicial effect” and

 2   should “allow consideration of any record evidence tending to show that a

 3   misunderstanding was inconsequential to a defendant’s decision, or evidence indicating

 4   the relative significance of other facts that may have borne on his choice regardless of

 5   any Rule 11 error.” Id. at 84. However, the Supreme Court noted the constitutional

 6   question of whether a defendant’s guilty plea was knowing and voluntary was different.

 7   For example, “when the record of a criminal conviction obtained by guilty plea contains

 8   no evidence that a defendant knew of the rights he was putatively waiving, the conviction

 9   must be reversed,” the conviction could not be saved “even by overwhelming evidence

10   that the defendant would have pleaded guilty regardless.” Id. at 84 n.10 (citing Boykin v.

11   Alabama, 395 U.S. 238 (1969)).

12          Ibarra argues that the Supreme Court’s description of constitutional error in

13   Dominguez Benitez “strongly suggest[s]” that a Rehaif error in a guilty plea case is

14   structural. Dkt. 5 at 7. The Government counters that the Ninth Circuit has concluded a

15   Rehaif error is not structural because it has decided these cases under plain error review

16   on direct appeal. Dkt. 4 at 10 (citing, among others, Benamor, 937 F.3d at 1189).

17   However, the Ninth Circuit has found the issue not raised on appeal. See Johnson, 2020

18   WL 6305981, at *3 (structural error argument waived); Espinoza, 816 F. App’x at 84–85

19   (structural error argument forfeited). Among courts of appeals to consider the question,

20   the Fourth Circuit has found that Rehaif error is structural, United States v. Gary, 954

21   F.3d 194, 202 (4th Cir. 2020), while at least three courts of appeals have found otherwise,

22   see, e.g. United States v. Coleman, 961 F.3d 1024, 1028–30 (8th Cir. 2020); United

23
     ORDER - 13
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 14 of 17




 1   States v. Lavalais, 960 F.3d 180, 187–88 (5th Cir. 2020); United States v. Trujillo, 960

 2   F.3d 1196, 1203–08 (10th Cir. 2020).

 3          The Fourth Circuit concluded that Rehaif error was structural, relieving the

 4   defendant of the obligation to show prejudice on the third prong of plain error review,

 5   and that it cast doubt on the integrity of the judicial proceeding, satisfying the fourth

 6   prong. Gary, 954 F.3d at 203–08. It considered the three rationales for identifying error

 7   as structural: (1) where the right protects an interest other than avoiding erroneous

 8   conviction, such as the right to self-representation, (2) where the effects of the error are

 9   too hard to measure, such as the right to select an attorney, and (3) where the error always

10   results in fundamental unfairness, such as the denial of an attorney or failure to give a

11   reasonable doubt instruction. Id. at 204–05. It found Rehaif error deprived the defendant

12   of the right to make an informed choice about whether to go to trial and that it was

13   impossible to know how counsel would have advised the defendant or what evidence

14   may have been presented at trial. Id. at 205–06. It also independently found that the error

15   was structural “on the ground that fundamental unfairness results when a defendant is

16   convicted of a crime based on a constitutionally invalid guilty plea” in part because, as

17   Ibarra emphasizes, the knowledge-of-status element is what separates innocent from

18   wrongful behavior. Dkt. 5 at 9 (citing Gary, 954 F.3d at 206).

19          In contrast, rejecting a structural error argument, the Eight Circuit reasoned that

20   “[n]either the Supreme Court nor this court has ever identified a constitutionally invalid

21   guilty plea as structural error,” and the Fourth Circuit in Gary is the only court of appeals

22   to have done so. Coleman, 961 F.3d at 1029 & n.3. Considering the distinction raised in

23
     ORDER - 14
24
             Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 15 of 17




 1   Dominguez Benitez, the Tenth Circuit reasoned that it could “readily distinguish between

 2   a case where the court engages in no plea colloquy at all, see Boykin, 395 U.S. at 242–45

 3   . . . and one where the court merely omits an element of the charge.” Trujillo, 960 F.3d at

 4   1202–04 (distinguishing Henderson and Hicks v. Franklin, 546 F.3d 1279 (10th Cir.

 5   2008)). Without a plea colloquy, “we are left to wonder whether the defendant

 6   understood the charge against him, the maximum statutory penalties . . . , the strength of

 7   the government’s evidence, and the rights he was waiving by pleading guilty.” Id. at

 8   1204. However, omitting an element of the offense still gives the defendant a general

 9   sense of the charges against him, the statutory penalty, the factual basis for the plea, and

10   the rights waived by pleading guilty, so failure to engage in a plea colloquy is a structural

11   error which affects the framework of the plea, while failure to advise of an element is

12   nonstructural, “simply an error within the . . . process itself.” Id. at 1204–05 (quoting

13   Weaver, 137 S. Ct. at 1907).

14          In the particular context where the petitioner had served a year-plus sentence prior

15   to the plea, the Court finds the Tenth Circuit’s reasoning persuasive considering the Ninth

16   Circuit’s conclusion that Rehaif error impacted the knowing and voluntary nature of a

17   plea to a § 922(g)(1) charge but did not cast doubt on the fairness, integrity, or public

18   reputation of the proceedings. Johnson, 2020 WL 6305981 at *2–3; see also Saephanh,

19   No. 20-951-JCC, Dkt. 8 at 4 n.2 (declining to find structural error; noting Valencia-

20   Barragan, 819 F. App’x 508 is persuasive). Therefore, the Court concludes that Ibarra

21   has not met his burden to show prejudice or shown that burden is excused by structural

22

23
     ORDER - 15
24
               Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 16 of 17




 1   error. As Ibarra cannot overcome his procedural default, the Court does not reach the

 2   merits.

 3                          III. CERTIFICATE OF APPEALABILITY

 4             A certificate of appealability may issue only if petitioner has made “a substantial

 5   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Ibarra satisfies

 6   this standard “by demonstrating that jurists of reason could disagree with the district

 7   court’s resolution of his constitutional claims or that jurists could conclude the issues

 8   presented are adequate to deserve encouragement to proceed further.” Miller-El v.

 9   Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

10   The Court agrees with Saephanh that the standard is met. No. 20-951-JCC, Dkt. 8 at 4

11   (recognizing that there are divergent views within this District on cause and divergent

12   views among circuits on structural error). The undersigned therefore certifies the same

13   issues for appeal: “(1) the relevant Murray [v. Carrier, 477 U.S. 478 (1986)] standard to

14   apply to a procedural default ‘cause’ determination under Rehaif and (2) whether a Rehaif

15   error during plea is structural.” Id.

16   \\

17   \\

18   \\

19   \\

20   \\

21   \\

22   \\

23
     ORDER - 16
24
            Case 3:17-cr-05002-BHS Document 38 Filed 12/16/20 Page 17 of 17




 1                                      IV. ORDER

 2         Therefore, it is hereby ORDERED that Ibarra’s motion to vacate judgment, Dkt.

 3   1, is DENIED. Ibarra’s request for a certificate of appealability is GRANTED.

 4         The Clerk shall enter a JUDGMENT and close the case.

 5         Dated this 16th day of December, 2020.

 6

 7

 8
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 17
24
